DISMISS and Opinion Filed September 10, 2019




                                             Court of Appeals
                                                                S     In The


                                      Fifth District of Texas at Dallas
                                                           No. 05-19-01060-CV

                                   COREY STEELE, Appellant
                                              V.
                         UNICON GROUP, LLC D/B/A UG CONTRACTING AND
                        CY ADDISON HOSPITALITY PARTNERS, LLC, Appellees

                                   On Appeal from the 68th Judicial District Court
                                               Dallas County, Texas
                                        Trial Court Cause No. DC-19-07861

                                             MEMORANDUM OPINION
                         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                         Opinion by Chief Justice Burns
           On August 30, 2019, appellant filed his pro se notice of appeal. Appellant appeals from

the temporary injunction signed by the trial court on July 10, 2019.1

           An appeal from an interlocutory order granting a motion for a temporary injunction is

accelerated and must be filed within twenty days or, with an extension motion, thirty-five days,

after the order is signed. See TEX. RS. APP. P. 26.1(b), 26.3, 28.1(a). Without a timely filed notice

of appeal, this Court lacks jurisdiction. See id. 25.1(b).

           The notice of appeal was due July 30, 2019, twenty days after the date the temporary

injunction was signed. See TEX. R. APP. P. 26.1(b). Appellant filed his notice of appeal thirty-one



     1
       In the notice of appeal, appellant lists four orders he is appealing. Only the order granting the temporary injunction is subject to interlocutory
appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4).
days late. Recognizing that his notice of appeal was untimely, appellant requests in his notice of

appeal that we accept his “Federal Filing Complaint and Request for Injunction” filed in both the

trial court and in federal court on July 12, 2019 as his “original notice of intent to appeal.” He

explains that “he was unaware that you could appeal an interlocutory order, and has only recently

been able to do the research required to prepare this filing and apologizes for its untimely nature.”

We hold pro se litigants to the same standards as licensed attorneys and require them to comply

with applicable laws and rules of procedure. See In re N.E.B., 251 S.W.3d 211, 211–12 (Tex.

App.—Dallas 2008, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978)). To do otherwise would give a pro se litigant an unfair advantage over a litigant who is

represented by counsel. Id. at 212.

       An appeal is perfected, and jurisdiction is conferred upon an appellate court, if the

instrument seeking review of the lower court’s order or judgment was filed in a bona fide attempt

to invoke the appellate court’s jurisdiction. See Warwick Towers Council of Co–Owners v. Park

Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008) (per curiam). In the federal complaint, appellant

seeks relief from the federal court, not review from this Court. Moreover, at the time the federal

complaint was filed, appellant was unaware he could appeal. For these reasons, we cannot construe

that document as a timely notice of appeal.

       Because appellant failed to timely file his notice of appeal, we dismiss this appeal and the

pending motion for emergency stay for want of jurisdiction. See TEX. R. APP. P. 42 .3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
191060F.P05                                        CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 COREY STEELE, Appellant                          On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01060-CV       V.                      Trial Court Cause No. DC-19-07861.
                                                  Opinion delivered by Chief Justice Burns.
 UNICON GROUP, LLC D/B/A UG                       Justices Molberg and Nowell participating.
 CONTRACTING AND CY ADDISON
 HOSPITALITY PARTNERS, LLC,
 Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered September 10, 2019




                                            –3–